      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 1 of 45



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

      Plaintiff,

                  v.                      Criminal No. 19-659 (FAB)

LUIS A. FLORENTINO-ROSARIO,

      Defendant.


                           OPINION AND ORDER

BESOSA, District Judge.

     Before the Court is defendant Luis A. Florentino-Rosario

(“Florentino”)’s motion for judgment of acquittal pursuant to

Federal Rule of Criminal Procedure 29 and, in the alternative, for

a new trial pursuant to Federal Rule of Criminal Procedure 33.

(Docket No. 55.)       For the reasons set forth below, Florentino’s

motion, id., is DENIED.

I.   Background

     A.   Factual Background

          In   this     section,   the   Court   recounts   the   evidence

consistent with the standard applicable to a motion for acquittal

pursuant to Federal Rule of Criminal Procedure 29. Any differences

pertinent to the Court’s resolution of Florentino’s alternative

Rule 33 motion are discussed in the section dealing with that rule.
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 2 of 45



Criminal No. 19-659 (FAB)                                                       2

            In reviewing a motion for judgment of acquittal, courts

“consider[]   the    evidence   in    the    light   most    favorable   to   the

prosecution.”    United States v. Lara, 181 F.3d 183, 200 (1st Cir.

1999) (citations omitted).           Rule 29 motions require a court to

“take into account all evidence, both direct and circumstantial,

and resolve evidentiary conflicts and credibility disputes in

favor of the jury’s verdict.”         United States v. Valerio, 676 F.3d

237, 244 (1st Cir. 2012).            At the same time, the court “must

‘reject those evidentiary interpretations and illations that are

unreasonable,    insupportable,       or    overly   speculative.’”      United

States v. Rodríguez-Martínez, 778 F.3d 367, 371 (1st Cir. 2015)

(quoting United States v. Spinney, 65 F.3d 231, 234 (1st Cir.

1995)).

            In September 2019, Florentino was stopped at an airport

in Puerto Rico.     He had no documents or legal status to be in the

United States.      He had a passport from the Dominican Republic and

told law enforcement authorities that he is a citizen of the

Dominican   Republic.      Florentino        admitted   to    law   enforcement

authorities that he entered the country illegally by sea.                He had

been in the United States for a couple months.

            At the time, Florentino was given a document by United

States law enforcement authorities stating that he is subject to

expedited removal from the country because he did not have legal
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 3 of 45



Criminal No. 19-659 (FAB)                                                    3

status in the United States and entered without permission.               The

document    further   advised    Florentino   that    he   was   banned   from

entering the United States for five years. Florentino acknowledged

at that time that he received the document.

            Florentino was removed from the United States to the

Dominican Republic on the same day he was arrested in September

2019.

            Approximately one month later, in October 2019, United

States law enforcement authorities stopped a boat off the west

coast of Puerto Rico headed towards Puerto Rico.                 The boat was

interdicted roughly nineteen nautical miles from Puerto Rico.             The

boat was covered with a blue tarp, a tactic often used by drug

smugglers to hide from law enforcement.

            Florentino and thirteen other people were on the boat.

Law enforcement considered that to be an excessive number given

the size of the boat and was concerned for the safety of the

fourteen individuals.       The people on the boat generally did not

respond to the authorities’ questions, but one person on the boat

said the group had come from the Dominican Republic.

            Florentino     was   arrested.       He    confirmed     to    law

enforcement authorities that he is a citizen of the Dominican

Republic.     He further noted that he had previously been removed
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 4 of 45



Criminal No. 19-659 (FAB)                                                 4

from the United States, a fact the law enforcement authorities

also discovered through investigation.

          The law enforcement authorities investigated whether

Florentino had a legal right to be in the United States.               They

learned that there were no pending petitions to enter or remain in

the United States.      Florentino confirmed that he had no such

documents.   Florentino acknowledged that he had previously applied

for a visa but had been denied.

          Florentino     also    discussed     with    law    enforcement

authorities his purpose for being on the boat.           He said he was

attempting to enter the United States. Florentino knew that Puerto

Rico is part of the United States.        He paid $2000 to get to the

United States.     He also explained that he was attempting to come

to the United States to look for work so that he could build a

house in the Dominican Republic.      Florentino told law enforcement

that he was going to Rio Piedras, Puerto Rico.

     B.   Procedural Background

          In October 2019, a grand jury charged Florentino with

attempted reentry into the United States in violation of 8 U.S.C.

section 1326(a).    (Docket No. 6.)

          In December 2019, Florentino moved this Court for an

order to the United States Citizenship and Immigration Services

for production of Florentino’s asylum petition.        (Docket No. 15 at
         Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 5 of 45



Criminal No. 19-659 (FAB)                                                           5

p. 1.)     According to the motion, the asylum petition was received

by the federal agency in November 2019.                  Id.    The Court granted

the motion.      (Docket No. 16.)          The government was unable to locate

a copy of the petition. (Docket No. 27.)                 Florentino renewed his

asylum petition in January or February 2020.                   See Docket No. 36.

             The government requested jury instructions.                     (Docket

No. 25.)      The requested instructions included the indictment, a

copy of the text of 8 U.S.C. section 1326, and pattern instructions

associated with section 1326.                 Id.; see Nancy Torresen, 2019

Revisions to Pattern Criminal Jury Instructions for the District

Courts     of        the   First     Circuit     78     (2019),     available      at

http://www.med.uscourts.gov/pdf/crpjilinks.pdf                         (instruction

4.08.1326) [hereinafter “Pattern Instructions”].

             Florentino       also    moved      the    Court    for     three   jury

instructions. (Docket No. 36.) One of these instructions provided

that attempted reentry of the United States “is a specific intent

crime in the sense that an ‘attempt to enter’ requires a subjective

intent on the part of the defendant to achieve entry into the

United States as well as a substantial step toward completing that

entry.”     Id., Ex. 1 at p. 1.        That language is taken directly from

United States v. De León, 270 F.3d 90, 92 (1st Cir. 2001).

According       to    Florentino,    the    De   León   court    broke    with   past

precedent in the First Circuit which, he says, had held that
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 6 of 45



Criminal No. 19-659 (FAB)                                                            6

section 1326 does not require specific intent.                  Id. at pp. 1–2

(citing United States v. Cabral, 252 F.3d 520, 524 (1st Cir. 2001);

United States v. Soto, 106 F.3d 1040, 1041 (1st Cir. 1997)).

              Florentino’s    second-requested       instruction     highlighted

the mental states reflected in the Model Penal Code.                      See id.,

Ex. 1 at p. 2.        Florentino asked the Court to instruct the jury

that “[t]he      definition    of    ‘intent’    has   been    replaced      with    a

hierarchy of culpable states of mind,” and that these four states

of mind are purpose, knowledge, recklessness, and negligence.                   Id.

Florentino believed the instruction is supported by United States

v. Bailey, 444 U.S. 394, 404 (1980).            Id. at p. 2.    The instruction

would have also distinguished and defined the mental states of

“purpose” and “knowledge.”           Id., Ex. 1 at p. 2.

              The third instruction requested by Florentino would have

asked   the    jury   to   find   whether    Florentino       was   justified       in

attempting     reentry     because    of   duress.     Id.,     Ex. 1   at    p. 3.

Florentino characterized the instruction as “Justification: Self-

Defense, Duress, Necessity,” see id., but the Court considers the

request as seeking a duress instruction because the instruction

tracks the elements of the duress defense, compare id., with United

States v. Lebreault-Feliz, 807 F.3d 1, 3–4 (1st Cir. 2015) (stating

elements of duress and necessity defenses).
         Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 7 of 45



Criminal No. 19-659 (FAB)                                                           7

              The government moved to prevent Florentino from both

introducing his asylum claim and presenting a duress defense at

trial.      (Docket No. 39.)          According to the government, Florentino

did not make a prima facie showing necessary for presentation of

a duress defense.          Id. at pp. 4–5.        The government also raised the

possibility        of    jury    nullification      should    Florentino’s    asylum

petition be entered into evidence.                   Id. at p. 5.         Florentino

opposed the motion, seeking to distinguish some of the caselaw on

which the government relied and focusing on the meaning of the

word “immediate.”          (Docket No. 44 at pp. 3–8.)           Florentino asked

the Court to not rule on the motion in limine until after he

presented evidence at trial.              Id. at p. 8.       The Court granted the

government’s        motion      and   precluded    Florentino    from   introducing

duress evidence at trial.              (Docket No. 46.)

              Florentino then objected to the Court’s proposed jury

instructions.            (Docket      No. 47.)      According     to    Florentino’s

objection, the proposed instructions were deficient on the issue

of   mens    rea.        Id.    at    pp. 1–4.     Unfortunately,      however,   the

objection was inconsistent.

              At    certain      points,     Florentino’s      objection     to   the

proposed jury instructions tracked his initial request for jury

instructions.           Florentino reiterated that the government should
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 8 of 45



Criminal No. 19-659 (FAB)                                                  8

have to prove a subjective intent to enter the United States,

stating,

     In this case, the jury should be clearly instructed on
     the element of “specific intent” which is the correct
     degree of mens rea required by the crime of attempted
     re-entry.   Note: “Attempt,” here as elsewhere, is a
     specific intent crime in the sense that an “attempt to
     enter” requires a subjective intent on the part of the
     defendant to achieve entry into the United States as
     well as a substantial step toward completing that entry.

Id. at pp. 1–2.    He further emphasized that the jury instructions

should distinguish between purpose and knowledge.         Id. at 2–3.

           At    other    points,    however,   Florentino      endorsed   a

different view of section 1326.        Florentino pointed to a decision

from the Ninth Circuit Court of Appeals holding that section 1326

requires the government to prove—not just an intent to enter the

United States, as in De León—an intent to illegally enter the

United States.     Id. at p. 2 (citing United States v. Gracidas-

Ulibarry, 231 F.3d 1188, 1196 (9th Cir. 2000) (en banc)).                  In

accordance with this view of section 1326, Florentino said that

“[l]ack of intent based on his reason for seeking asylum are

matters for the jury to decide.”        Id. at p. 4.

           The    Court   noted     Florentino’s   objection.       (Docket

No. 48.)   The Court explained that the issue would be discussed at

the charging conference.      Id.

           Trial was held on February 24, 2020.        (Docket No. 50.)
       Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 9 of 45



Criminal No. 19-659 (FAB)                                                           9

             Before the trial began, the parties again argued about

Florentino’s requested jury instructions on specific intent and

the   introduction      into    evidence       of   his   asylum   petition.      The

government argued that the asylum petition was irrelevant to the

section 1326 charge and merely an attempt to curry sympathy with

the jury.

             Florentino argued that his “whole defense” turned on

whether he had the requisite specific intent to be convicted

pursuant    to   section       1326.      His    arguments,    however,    were   in

conflict; once again, Florentino advocated for the instruction

providing that section 1326 requires a specific intent to enter

the United States even as he also contended that his reasons for

seeking asylum negated that specific intent.                   He also seemed to

confuse or elide the difference between intent and duress, arguing

that asylum seekers do not usually have a specific intent to enter

the United States but, rather, are forced to come by other reasons.

            The Court refused to grant Florentino’s requests both to

admit his asylum petition as evidence and to instruct the jury in

accordance       with     Florentino’s           requested      specific       intent

instructions.       The    Court       found    that   the   asylum   petition    was

irrelevant to the criminal case.                The Court also noted that “it

would seem . . . that if he requested asylum he did have intent.”

The Court explained that it would instruct the jury in accordance
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 10 of 45



Criminal No. 19-659 (FAB)                                                 10

with the pattern jury instructions as indicated in the proposed

instructions.

            The Court instructed the jury.         (Docket No. 51.)      The

instructions      included   the   pattern   instruction   associated   with

section 1326.      Id. at pp. 14–15; see Pattern Instructions at 78.

The instructions also indicated that to prove attempted reentry,

the government must prove, among other things, that “the defendant

intended to commit the crime of re-entering the United States

without    permission   from   the   United   States’   authorities     after

having been previously removed from the United States.”            (Docket

No. 51 at p. 16.)       The Court also indicated that the government

had to prove the defendant engaged in a purposeful act amounting

to a substantial step toward commission of the crime and that

“[t]he ‘substantial step’ may itself prove the intent to commit

the crime, but only if it unequivocally demonstrates such an

intent.”    Id.    The Court’s instructions further defined the words

“knowingly” and “intentionally,” stating,

     The word “knowingly,” as that term has been used from
     time to time in these instructions, means that the act
     was done voluntarily and intentionally and not because
     of mistake or accident.

     To act “intentionally” or “willfully” means to act
     voluntarily and intelligently and with the specific
     intent that the underlying crime be committed -- that is
     to say, with a bad purpose, either to disobey or
     disregard the law -- not to act by ignorance, accident
     or mistake.
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 11 of 45



Criminal No. 19-659 (FAB)                                                        11

Id. at p. 18.

               After the jury was instructed, the defense reiterated

its objections. Florentino took issue with the denial of his three

requested instructions.          He also protested the exclusion of his

asylum petition because, according to Florentino, the petition

would have proven his “duress and/or necessity related to the

entrance into the United States and his lack of specific intent.”

Florentino emphasized that “[h]e came because of necessity and/or

duress, and it was not his specific intent to violate the law.”

               Florentino did not present evidence during the trial.

He also did not make an opening or closing argument.

               The jury found Florentino guilty.          (Docket No. 53.)

II.    Parties’ Positions

       A.      Florentino

               Florentino    moves    for     acquittal    on     the    basis   of

insufficient evidence.          (Docket No. 55 at pp. 1–3.)           According to

Florentino, “the government . . . presented insufficient evidence

to    prove    beyond   a   reasonable      doubt   [Florentino’s]       subjective

intent as required by [De León, 270 F.3d 90].”                     Id. at p. 1.

Florentino offers that the crime of attempting to reenter the

United States after removal or deportation in violation of 8 U.S.C.

section       1326   requires   the   government     to   prove   a     defendant’s

subjective intent to reenter the United States.                       Id. at p. 1
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 12 of 45



Criminal No. 19-659 (FAB)                                                  12

(citing De León, 270 F.3d at 92).             Florentino notes that the

government relies on his “substantial step” of boarding a vessel

headed to Puerto Rico as proof of subjective intent, and suggests

that this is insufficient.        Id. at p. 2.

             Florentino alternatively moves for a new trial.          Id. at

pp. 3–4.     He seems to offer three reasons.        First, he thinks the

Court erred in denying his requested jury instructions on specific

intent and the hierarchy of Model Penal Code mental states.               Id.

at p. 3.       Second, he thinks the Court erred in denying his

requested jury instruction on “duress/necessity.”            Id.   Third, he

thinks the Court should have admitted as evidence his petition for

asylum.    Id. at pp. 3–4.

     B.      Government

             The government opposes Florentino’s motion.             (Docket

No. 56.)     According to the government, section 1326 requires the

government to prove an intent to enter the United States.             Id. at

p. 3.    That element and the other elements, the government argues,

were proved with sufficient evidence.              Id. at pp. 3–5.        The

government also contends that there is no basis for a new trial

based on the Court’s rejection of Florentino’s requested jury

instructions.     Id. at p. 5.
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 13 of 45



Criminal No. 19-659 (FAB)                                                 13

III. Discussion

     A.     Sufficiency of the Evidence

            1.     Applicable Law

                   A court may set aside a jury’s guilty verdict and

enter a judgment of acquittal of any offense for which the evidence

is insufficient to sustain a conviction.               See Fed. R. Crim.

P. 29(c).    The burden of making the requisite showing falls on the

defendant.       United States v. Polanco, 634 F.3d 39, 45 (1st Cir.

2011).

                   A challenge to the sufficiency of the evidence

challenge is “a tough sell,” id., “an uphill battle,” United States

v. Pérez-Meléndez, 599 F.3d 31, 40 (1st Cir. 2010) (internal

quotation marks omitted), and a “daunting hurdle[],” United States

v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006) (internal quotation marks

omitted).        Courts uphold a jury’s guilty verdict “unless the

evidence is so scant that a rational factfinder could not conclude

that the government proved all the essential elements of the

charged   crime    beyond   a   reasonable   doubt.”    United   States   v.

Vázquez-Soto, 939 F.3d 365, 371 (1st Cir. 2019) (internal quotation

marks omitted). The jury’s verdict will stand if it “finds support

in a plausible rendition of the record,” as courts “need not

believe that no verdict other than a guilty verdict could sensibly
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 14 of 45



Criminal No. 19-659 (FAB)                                               14

be reached.”    United States v. Shaw, 670 F.3d 360, 362 (1st Cir.

2012) (internal quotation marks omitted).

                Section 1326 of Title 8 of the United States Code

criminalizes entry, attempted entry, and being found in the United

States of aliens who have been deported from the United States and

lack express permission from the Attorney General to reapply for

admission to the country.      8 U.S.C. § 1326(a).     Specifically, the

statutory provision states that

      any alien who—

      (1) has been denied admission, excluded, deported, or
      removed or has departed the United States while an order
      of exclusion, deportation, or removal is outstanding,
      and thereafter

      (2) enters, attempts to enter, or is at any time found
      in, the United States, unless (A) prior to his
      reembarkation at a place outside the United States or
      his application for admission from foreign contiguous
      territory, the Attorney General has expressly consented
      to such alien’s reapplying for admission; or (B) with
      respect to an alien previously denied admission and
      removed, unless such alien shall establish that he was
      not required to obtain such advance consent under this
      chapter or any prior Act,

      shall be fined under Title 18, or imprisoned not more
      than 2 years, or both.

Id.   Entering, attempting to enter, and being found in the United

States are three different points in time at which section 1326

can be violated.    United States v. De León, 444 F.3d 41, 52 (1st

Cir. 2006).
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 15 of 45



Criminal No. 19-659 (FAB)                                               15

               The   crime    of   attempted    reentry    requires    the

government to prove four elements.        Cabral, 252 F.3d at 522–23.

These are

     (1) that [the defendant] was an alien at the time of the
     alleged offense;(2) that he had previously been arrested
     and deported; (3) that he attempted to enter the United
     States; [and] (4) that he had not received the express
     consent of the Attorney General of the United States to
     apply for readmission to the United States since the
     time of his previous arrest and deportation.

Id.; see DeLeón, 444 F.3d at 53.

               In a line of cases, the First Circuit Court of

Appeals has considered whether the crime of attempted reentry in

violation of section 1326 requires proof of specific intent.

Before treading into that caselaw, however, the Court takes a step

back to review the concepts of specific intent and general intent.

The Court also considers the circuit split on the issue at hand.

               The terms “specific intent” and “general intent” in

criminal law have had many meanings over time.        See Robert Batey,

Judicial Exploitation of Mens Rea Confusion, at Common Law and

Under the Model Penal Code, 18 Ga. St. Univ. L. Rev. 341, 367–99

(2001) [hereinafter Batey].        The United States Supreme Court

reviewed some of these meanings in Bailey, 444 U.S. at 403.

               Generally, the difference between specific intent

and general intent concerns a defendant’s state of mind.          A crime

or element of a crime which “requires only that the defendant
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 16 of 45



Criminal No. 19-659 (FAB)                                                             16

reasonably knew the proscribed result would occur” is a general

intent crime or element, while a crime or element requiring “that

the defendant specifically intended such an outcome as his purpose”

is a specific intent crime or element.                United States v. Dyer, 589

F.3d 520, 528 (1st Cir. 2009). Judge Torruella recently emphasized

the   distinction,      explaining        that    general       intent    “requires    a

showing that a defendant intended to perform a certain act” and

“he need not possess any intent to violate the law,” while specific

intent    requires     the   government         to   show   “that     the      defendant

performed the offending acts with the specific purpose of producing

the law’s legally forbidden result, or the desired outcome of

executing the actus reus was in fact to violate the law.”                         United

States    v.   Cortés-Caban,        691    F.3d      1,   34–35    (1st   Cir.     2012)

(Torruella, J., dissenting); see also                United States v. Wells, 766

F.2d 12, 20 (1st Cir. 1985) (citation and internal quotation marks

omitted) (“Willfulness means committed voluntarily and with the

purpose of violating the law, and not by mistake, accident or in

good faith.      Willfulness means having the specific intent to do

something      the   law   forbids;       a    general     intent    to   commit     the

proscribed act is not enough.”).                 Consequently, “[i]n a general

sense, ‘purpose’ [as that term is used in the Model Penal Code]

corresponds     loosely      with   the       common-law    concept       of   specific

intent,   while      ‘knowledge’     [as      used   in   the     Model   Penal    Code]
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 17 of 45



Criminal No. 19-659 (FAB)                                                          17

corresponds loosely with the concept of general intent.”                      Bailey,

444 U.S. at 405.

                   The circuit courts of appeal have generally agreed

that entering or being found in the country in violation of section

1326 is a general intent crime.               See United States v. Carlos-

Colmenares, 253 F.3d 276, 277 (7th Cir. 2001) (collecting cases);

Soto, 106 F.3d at 1041.         So, to convict a defendant of entering or

being found in the country, the government needs to prove intent

to reenter, but does not need to prove intent to reenter without

the Attorney General’s express consent.               Carlos-Colmenares, 253

F.3d at 278.

                   Attempt to reenter in violation of section 1326,

however, is a different story. There is a circuit split concerning

whether attempted illegal reentry pursuant to section 1326 is a

specific intent or general intent crime.                 See Kurtis A. Kemper,

Annotation,      Illegal   Reentry      Under    § 276    of    Immigration       and

Nationality Act (8 U.S.C.A. § 1326) of Alien Who Has Been Denied

Admission, Excluded, Deported, or Removed or Has Departed United

States   While    Order    of    Exclusion,     Deportation,      or    Removal    Is

Outstanding, 177 A.L.R. Fed. 459, § 14[a]–[b] (2002).

                   In the Ninth Circuit, the government must prove

that a defendant intended an illegal reentry.                  See United States

v.   Vázquez-Hernández,         849   F.3d   1219,   1225      (9th    Cir.    2017);
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 18 of 45



Criminal No. 19-659 (FAB)                                                 18

Gracidas-Ulibarry, 231 F.3d at 1196.            According to the Ninth

Circuit Court of Appeals, the government must prove, among other

things, that “the defendant had the purpose, i.e., conscious

desire, to reenter the United States without the express consent

of the Attorney General.”      Gracidas-Ulibarry, 231 F.3d at 1196.

                   The Gracidas-Ulibarry court reasoned that section

1326 reflects the common law meaning of the word “attempt,” namely,

“the specific intent to engage in criminal conduct and an overt

act which is a substantial step towards committing the crime.”

Id.   at   1192,   1194   (alteration   and   internal   quotation      marks

omitted).    The common law meaning of attempt, according to the

Gracidas-Ulibarry court, aims “to resolve the uncertainty whether

the defendant’s purpose was indeed to engage in criminal, rather

than innocent, conduct.” Id. at 1193. The Gracidas-Ulibarry court

explained,

      [T]he common law justification for requiring specific
      intent for an attempt crime appears applicable to
      attempted illegal reentry; otherwise, lawful conduct
      could be swept within the proscription of the statute.
      For example, a person who has been deported from the
      United States is authorized, within a specified period
      after deportation, to request permission at a port of
      entry to reapply for admission into the United States.
      Moreover, certain forms for waivers from the Attorney
      General to allow deported persons to return lawfully to
      the United States are located and processed at ports of
      entry.   If attempted illegal reentry were a general
      intent crime, a previously deported alien intercepted on
      the way to, or even at, the port of entry to make such
      a request or to pick up the forms could be prosecuted
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 19 of 45



Criminal No. 19-659 (FAB)                                               19

     under § 1326. True, the alien could try to explain that
     his or her intent was to comply with the law, not violate
     it; but the government would not have to prove beyond a
     reasonable doubt that the alien’s true purpose was to
     break the law.

Id. at 1194 (citations omitted).

               Consequently,     in   the   Ninth   Circuit,   an   asylum

petition may be relevant to prosecution pursuant to section 1326.

An alien would not be “attempting to reenter the [United States]

without permission” in violation of section 1326 by “approach[ing]

a port of entry to seek asylum.”       United States v. Valdez-Novoa,

780 F.3d 906, 923 (9th Cir. 2015).

               Other circuits, by contrast, take a different view

of section 1326. In these circuits, the government must only prove

that the defendant intended entry into the United States; the

government need not prove that the defendant intended an illegal

entry.   See, e.g., United States v. Rodríguez, 416 F.3d 123, 128

(2d Cir. 2005); United States v. Morales-Palacios, 369 F.3d 442,

449 (5th Cir. 2004).

               In Rodríguez, the Second Circuit Court of Appeals

found reasons to diverge from the Ninth Circuit Court of Appeals.

The Rodríguez court explained that, because section 1326 states a

statutory offense rather than a common law offense, the words are

liberated from their common law meanings and congressional intent

controls.    416   F.3d   at   126.    With   the   plain   language   and
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 20 of 45



Criminal No. 19-659 (FAB)                                                         20

legislative history lacking an indication that Congress meant to

impose a specific intent requirement for attempted reentry, the

Rodríguez court turned to legislative purpose.                   Id. at 127.     The

Rodríguez court stated that the legislative purpose—“to attach

significant        risk    to   reentry      after    deportation”—“would         be

obstructed by the imposition of a heightened mens rea standard in

attempt   prosecutions.”           Id.       Finally,     the    Rodríguez     court

discounted the view that a heightened mens rea requirement for

attempted reentry is necessary to separate guilty from innocent

conduct because, “[b]y virtue of their prior deportation, those

subject to § 1326 already have knowledge of the specific legal

duties imposed by the statute.”             Id. at 128.

                    In United States v. Reyes-Medina, No. 94-1923, 1995

WL 247343, at *1 (1st Cir. Apr. 25, 1995) (per curiam), a defendant

was convicted of attempted reentry into the United States in

violation of section 1326.               The defendant was arrested at an

airport in Puerto Rico after leaving a flight from the Dominican

Republic.         Id.     The   defendant    argued   that      the   evidence   was

insufficient to sustain his conviction because, inter alia, the

government did not prove that he intended to enter the United

States.     Id.    According to that defendant, “[b]ecause he did not

realize that entering Puerto Rico is tantamount to entering the
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 21 of 45



Criminal No. 19-659 (FAB)                                                    21

United States, . . . he lacked the necessary criminal intent.”

Id.

                 The Reyes-Medina court rejected the argument.           The

Reyes-Medina court first noted that “[a]n overwhelming majority of

other circuits to decide this issue have held that the government

need not prove that a defendant had specific intent to violate the

statute; all that is required is that a defendant enter or attempt

to enter the United States voluntarily.”          Id.       The Reyes-Medina

court then explained that, “[a]lthough it is true that many people

do not realize that Puerto Rico is a [United States] possession,

the sincerity or reasonableness of [the defendant’s] beliefs are

irrelevant.”     Id. at *2.     The Reyes-Medina court further stated

that, “[e]ven assuming that such a defense were available, there

was sufficient evidence for the jury to find that Reyes knew that

he was entering the United States.”             Id.     The defendant had

previously visited Puerto Rico and passed through customs, so the

jury was entitled to infer that he knew “entering Puerto Rico was

tantamount to entering the United States.”            Id.

                 The opinion in Reyes-Medina is of limited utility

to this Court.     The opinion is unpublished, indicating that the

panel did not see precedential value in the opinion.               See First

Circuit Court of Appeals R. 36.0(c).            For what it is worth,

however,   the   Reyes-Medina    court   did   indicate     that   proving    a
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 22 of 45



Criminal No. 19-659 (FAB)                                                  22

violation of section 1326 does not depend on showing that the

defendant intended an illegal result.       1995 WL 247343, at *2.        And

the opinion is useful insofar as it explains the type of evidence

which can be sufficient to show intent to enter the United States.

Id.

                   The next case of interest is Soto, 106 F.3d at 1041.

There,   a   previously    deported   defendant     obtained   a   visa   and

reentered the United States without permission of the Attorney

General.     Id.   In a prosecution for violation of section 1326, the

defendant argued that the district court erred in failing to

instruct the jury that good faith in entering the country was a

defense to a section 1326 prosecution.        Id.

                   The Soto court disagreed. Id. The Soto court noted

that, at the time, only one circuit court of appeals required the

government to prove specific intent, and the dissenting judge in

that case had the more persuasive opinion.          Id. (discussing United

States v. Anton, 683 F.2d 1011 (7th Cir. 1982), overruled by

Carlos-Colmenares, 253 F.3d 276).

                   The opinion in Soto is not directly on point.           It

concerns a defendant who actually reentered the United States, not

a defendant who attempted reentry.        The following case, however,

concerning an attempted reentry, points to Soto.
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 23 of 45



Criminal No. 19-659 (FAB)                                               23

                   In Cabral, 252 F.3d at 522, the defendant presented

an invalid alien registration card at an immigration booth in the

airport in Puerto Rico.      He was convicted of attempted reentry in

violation of section 1326.        Id. at 521–22.

                   The question in Cabral was “whether the evidence

supports a finding that [the defendant] attempted to re-enter

illegally into the United States.”         Id. at 523.      The defendant

contended that he did not intend to reenter the United States but

rather to ask for permission at the port of entry.          Id.

                   The   Cabral    court   found    that   the    evidence

contradicted the defendant’s contention.           Id.   The Cabral court

said that the defendant “sought to pass himself off as a legal

resident by making a false claim of residency at the port of

entry.”     Id.    The Cabral court labeled “disingenuous” the idea

that the defendant planned to ask for permission at the port of

entry.    Id.

                   The Cabral court concluded that the defendant’s

“actions at the port of entry show that he attempted to deceive

the immigration authorities into allowing him to re-enter the

country.”    Id.    According to the Cabral court, the defendant knew

that he needed permission from the Attorney General and knew or

should have known that his alien registration card was invalid.

Id. As such, said the Cabral court, “[t]he evidence amply supports
       Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 24 of 45



Criminal No. 19-659 (FAB)                                                24

the jury’s finding that [the defendant] attempted to re-enter the

United States in violation of 8 U.S.C. § 1326.”          Id. at 524.

                   The Cabral court then turned to another of the

defendant’s contentions, namely, “that the government was required

to prove that he had a specific intent to re-enter the United

States, and, as a corollary, that the district court should have

instructed the jury on specific intent as an element of the

offense.”    Id.    The Cabral court observed that the “argument that

§ 1326 contains a specific intent requirement has not been well

received by the courts.”      Id.    The Cabral court then stated, “Even

if we decided to entertain the specific intent issue (which appears

to have been squarely rejected by the Soto Court in any event),

the evidence here is sufficiently strong to support a finding that

[the   defendant]     specifically   intended   to   re-enter   the   United

States.”    The Cabral court concluded that “the decision not to

instruct the jury on specific intent as an element of the offense[]

was proper.”    Id.

                   The Cabral court appears to reject the idea that a

defendant must intend an illegal entry to violate section 1326.

The Cabral court found an intent to reenter the United States in

spite of the defendant’s argument that he merely planned to ask

permission at the port of entry.         The Cabral court then spurned

the notion that the government must prove specific intent to
       Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 25 of 45



Criminal No. 19-659 (FAB)                                                 25

reenter the country, which seems, although not expressly set out

in the opinion, to be a rejection of a requirement to show intent

to illegally enter.

                 The   issue    of   whether   attempted   illegal   reentry

requires proof of specific intent to enter the country illegally

was most clearly addressed in De León, 270 F.3d at 92.           There, the

defendant was found on a boat off the coast of Puerto Rico.              Id.

at 91.    According to the De León court,

       “Attempt,” here as elsewhere, is a specific intent crime
       in the sense that an “attempt to enter” requires a
       subjective intent on the part of the defendant to achieve
       entry into the United States as well as a substantial
       step toward completing that entry.      However, as with
       most federal criminal statutes, there is no requirement
       that the defendant additionally know that what he
       proposes to do—i.e., attempt to enter the United States—
       is for him criminal conduct.

Id. at 92 (citation omitted).

                 Therefore, the De León court’s view of the attempt

element in section 1326 involves specific intent to enter the

United States, but not specific intent to do so illegally.               Id.

In this way, the De León court’s view of section 1326 tracks that

of the Second Circuit Court of Appeals in Rodríguez, 416 F.3d at

128.

                 The De León court proceeded to examine whether the

evidence in the case was sufficient to prove specific intent to

enter the country.     Id.     The De León court explained that
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 26 of 45



Criminal No. 19-659 (FAB)                                               26

      the evidence was ample to show that [the defendant] was
      on a vessel seeking to make a surreptitious entry into
      the United States, and—given the state and behavior of
      the vessel and the statements of other passengers—it is
      easy to infer that [the defendant] knew full well where
      he was headed and was on board for that purpose.

Id.

                Finally, a comment to the pattern jury instructions

relies on the De León court’s view of section 1326.          According to

the comment, “attempt ‘is a specific intent crime in the sense

that an “attempt to enter” requires a subjective intent on the

part of the defendant to achieve entry into the United States as

well as a substantial step toward completing that entry.’” Pattern

Instructions at 78 (quoting De León, 270 F.3d at 92).

                To be sure, the First Circuit Court of Appeals has

at times framed the test for conviction pursuant to section 1326

in a manner suggesting it follows the view taken by the Ninth

Circuit Court of Appeals in Gracidas-Ulibarry, 231 F.3d at 1196.

For instance, the First Circuit Court of Appeals stated that, “[t]o

secure a conviction under 8 U.S.C. § 1326, the government must

prove that the defendant: (1) is an alien, (2) was previously

deported, and (3) thereafter entered, or attempted to enter, the

United States without permission.”         United States v. Contreras-

Palacios, 492 F.3d 39, 42 (1st Cir. 2007); see United States v.

García, 452 F.3d 36, 43 (1st Cir. 2006).            By lumping together
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 27 of 45



Criminal No. 19-659 (FAB)                                                27

attempted entry with a lack of permission, one might argue that

the court was suggesting that a defendant must intend an illegal

entry.      That issue, however, was not even broached in those

opinions.

                 Taking the caselaw and pattern jury instructions

together, in the First Circuit, proving attempted reentry in

violation of section 1326 requires proof of a purpose to enter the

United States but does not require proof of intent to do so

illegally.

            2.   Analysis

                 There was sufficient evidence to convict Florentino

of attempted reentry in violation of section 1326.             The Court

addresses each element.

                 First, the evidence was sufficient for a rational

factfinder to conclude that Florentino was an alien.           One month

before his arrest in this case, Florentino had a passport from the

Dominican Republic and told law enforcement authorities that he is

a citizen of the Dominican Republic.         After his arrest in this

case, he again confirmed to law enforcement authorities that he is

a citizen of the Dominican Republic.

                 Second,    the   evidence   sufficiently   showed     that

Florentino was previously deported.      In September 2019, Florentino
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 28 of 45



Criminal No. 19-659 (FAB)                                                      28

was stopped at an airport, given a document explaining that he was

being removed, and deported to the Dominican Republic.

                   The     third    element     is    where   Florentino      has

concentrated his fire during this case.               Here too, however, the

evidence was sufficient.           Florentino paid $2000 to get to the

United States.      He was found on a boat headed to Puerto Rico, and

he knew that Puerto Rico is part of the United States.                  The boat

was covered in a blue tarp and had other characteristics of boats

used for drug smuggling.           It was also overloaded.        He wanted to

come to the United States so that he could earn money to build a

house in the Dominican Republic.               That evidence is more than

sufficient to show intent to enter the United States.

                   As noted, the government was not required to prove

intent   to    illegally     reenter     the   United   States.     There     is,

therefore, no need to consider whether other evidence—including

Florentino’s earlier acknowledgment as to the reasons for his

deportation, his admission after his arrest that he had no pending

petitions     to   enter   or   remain   in    the   United   States,   and   his

application for asylum after his arrest—are sufficient to show

such intent.

                   Fourth, the evidence was sufficient to show he did

not have the proper permission to apply for readmission to the

United States.      Law enforcement learned, through investigation and
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 29 of 45



Criminal No. 19-659 (FAB)                                              29

Florentino’s own confirmation, that Florentino had no pending

petitions to enter or remain in the United States.            Florentino

further acknowledged that he had previously applied for a visa but

had been denied.

     B.   New Trial

          1.      Applicable Law

                  Pursuant to Rule 33(a), a court “may vacate any

judgment and grant a new trial if the interest of justice so

requires.”     Fed. R. Crim. P. 33(a). “The remedy of a new trial

must be used sparingly, and only where a miscarriage of justice

would otherwise result.”    United States v. Del-Valle, 566 F.3d 31,

38 (1st Cir. 2009) (internal quotation marks omitted).             “[T]he

ultimate test for granting a new trial . . . is whether letting a

guilty verdict stand would be a manifest injustice.” United States

v. Veloz, 948 F.3d 418, 437 (1st Cir. 2020) (internal quotation

marks omitted).     In making this determination, a court “may weigh

the evidence and evaluate the credibility of witnesses.”           United

States v. Wilkerson, 251 F.3d 273, 278 (1st Cir. 2001) (internal

quotation marks omitted).

                  “In a federal criminal trial, the Fifth Amendment’s

guarantee of due process of law requires the government to prove

beyond a reasonable doubt every element of the offense for which

the defendant is charged.”         United States v. Latorre-Cacho, 874
       Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 30 of 45



Criminal No. 19-659 (FAB)                                                          30

F.3d 299, 302 (1st Cir. 2017).                    “Thus, jury instructions may

violate a defendant’s constitutional right to due process if they

relieve the government of its obligation to meet that requirement.”

Id.

                      “At    the    same        time,     ‘not   every   ambiguity,

inconsistency, or deficiency in a jury instruction rises to the

level of a due process violation.                  The question is whether the

ailing instruction so infected the entire trial that the resulting

conviction violates due process.’”                      Id. (quoting Middleton v.

McNeil, 541 U.S. 433, 437 (2004)).                      “A jury instruction thus

violates the Constitution for failing to properly instruct the

jury regarding the elements of an offense only when ‘there is a

reasonable likelihood that the jury has applied the challenged

instruction      in    a    way   that    violates      the   Constitution.’”     Id.

(quoting Middleton, 541 U.S. at 437).

                      If a district court errs in stating the elements of

an    offense,    the       “task    is     to    determine      whether . . .    the

instructions in their entirety—and in the context of the evidence—

presented the relevant issues to the jury fairly and adequately.”

Id. at 303 (internal quotation marks omitted).                       For errors of

constitutional         dimension,        “the    government . . .     [must]     prove

beyond a reasonable doubt that the error did not influence the

verdict.”   United States v. Sasso, 695 F.3d 25, 29 (1st Cir. 2012).
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 31 of 45



Criminal No. 19-659 (FAB)                                               31

For   errors   that     are   not   of   constitutional    dimension,   “a

conviction . . . [can] stand, error notwithstanding, as long as it

can be said with fair assurance, after pondering all that happened

without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.” Id. (internal

quotation marks omitted).

                A defendant may request jury instructions.         Fed. R.

Crim. P. 30(a).       “A defendant is ‘entitled to an instruction on

his theory of defense so long as the theory is a valid one and

there is evidence in the record to support it.’”          United States v.

Peake, 804 F.3d 81, 98 (1st Cir. 2015) (quoting United States v.

McGill, 953 F.2d 10, 12 (1st Cir. 1992)).

                A district court’s refusal to issue a requested

jury instruction requires a new trial if “the evidence, taken in

a light most favorable to the defendant, supports the instruction”

and then “only if the instruction (1) is substantively correct;

(2) was not substantially covered in the charge actually delivered

to the jury; and (3) concerns an important point in the trial so

that the failure to give it seriously impaired the defendant’s

ability to effectively present a given defense.”          United States v.

Berroa, 856 F.3d 141, 160 (1st Cir. 2017); United States v.

González-Pérez, 778 F.3d 3, 15 (1st Cir. 2015) (internal quotation

marks omitted); see United States v. McDonough, 727 F.3d 143, 156–
       Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 32 of 45



Criminal No. 19-659 (FAB)                                                        32

57 (1st Cir. 2013); United States v. Baird, 712 F.3d 623, 627–28

(1st Cir. 2013).            “Under the third requirement, reversal is not

required    unless       a    defendant     suffers   substantial     prejudice.”

González-Pérez, 778 F.3d at 15 (internal quotation marks omitted).

                      Defendants are not entitled to mandate the phrasing

of jury instructions.           United States v. Goris, 876 F.3d 40, 46–47

(1st Cir. 2017).             “[T]he district court’s choice of phrase is

largely a matter of discretion” so long as the instructions, “taken

as a whole, [do not] show a tendency to confuse or mislead the

jury with respect to the applicable principles of law.”                         Id.

(internal quotation marks omitted).

                      Finally, on review of a motion for a new trial, a

court may evaluate whether its evidentiary rulings at trial were

correct.    See Wilkerson, 251 F.3d at 279–80.                    A new trial is

appropriate      if    an     evidentiary    ruling   was    erroneous   and   not

harmless.    Id.

            2.        Florentino’s   Requested   Jury  Instructions   on
                      Specific Intent and the Hierarchy of Mental States

                      Florentino contends that the Court’s instructions

were   deficient        for    failure    to   include      his   requested    jury

instructions on specific intent and the hierarchy of mental states.

As he puts it, “the lack of jury instructions requested denied

[Florentino] a fair trial, and denied his jury proper instructions
       Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 33 of 45



Criminal No. 19-659 (FAB)                                                 33

on the theor[y] of the defense on ‘specific intent.’”               (Docket

No. 55 at p. 3.)

                 Although Florentino does not make the argument, it

is apparent that the Court’s instructions placed too high a burden

on the government.     Section 1326, as discussed above, requires the

government to prove an intent to enter the United States but does

not require an intent to illegally enter the United States.              See

Rodríguez, 416 F.3d at 126–28; De León, 270 F.3d at 92; Cabral,

252 F.3d at 523–24; Reyes-Medina, 1995 WL 247343, at *1–2.               The

natural reading of the Court’s instructions, however, required the

government to prove intent to illegally enter.              See generally

United States v. Wright, 937 F.3d 8, 29 (1st Cir. 2019) (using a

jury instruction’s natural reading).           The Court instructed the

jury that the government had to prove beyond a reasonable doubt

“that the defendant intended to commit the crime of re-entering

the United States without permission from the United States’

authorities.”     (Docket No. 51 at p. 16.)        The Court also stated

that   “[t]o   act   ‘intentionally’    or   ‘willfully’    means   to   act

voluntarily and intelligently and with the specific intent that

the underlying crime be committed -- that is to say, with a bad

purpose, either to disobey or disregard the law – not to act by

ignorance, accident or mistake.”        Id. at p. 18.
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 34 of 45



Criminal No. 19-659 (FAB)                                              34

                 This error does not call for a new trial.        For one

thing, Florentino does not dispute the Court’s instructions on

this score.   See United States v. Morosco, 822 F.3d 1, 20–21 (1st

Cir. 2016) (describing as “interesting” an argument that a jury

instruction “actually required prosecutors to prove ‘a level of

mens rea’ higher than what the statute demands” but explaining

that “the only mens-rea issue relevant here is the one [the

defendant] raises”).

                 Secondly, the Court’s instruction placed a higher

burden on the government than was required by law.           Courts have

held that similar instructional errors are not cause for a new

trial.    For example, in United States v. López-Cotto, 884 F.3d 1,

12 (1st Cir. 2018), a case involving plain error review, the court

noted that the defendant’s substantial rights were not violated by

a jury instruction that increased the government’s evidentiary

burden.    In Chroniak v. Golden Investment Corp., 983 F.2d 1140,

1148 (1st Cir. 1993) (footnote omitted), the court said that “the

failure to give a ‘specific intent’ instruction was ‘harmless’

error at most; at best, the jury instruction amounted to beneficial

error, as it placed on the plaintiff a more difficult burden of

proof.”

                 A somewhat different issue arose in United States

v. Pagán-Romero, 894 F.3d 441, 449 (1st Cir. 2018), where the court
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 35 of 45



Criminal No. 19-659 (FAB)                                                 35

held that the district court did not abuse its discretion by

providing a dictionary to the jury to ascertain the definition of

the word “knowingly” because, in part, “the dictionary offered no

alternate definition of ‘knowingly’ that was less favorable to

Appellant, or more favorable to the government, than the definition

contained in the instructions.” The Pagán-Romero court said, “[i]n

other    words,   even   if   the   jurors   had   used   the   dictionary’s

definition of ‘knowingly,’ Appellant would have been no worse off.”

Id.

                  Here, Florentino benefitted, or at least suffered

no harm, from jury instructions that increased the government’s

burden.    The government was not relieved of its burden to prove an

element of the offense, since proving intent to illegally enter

the country requires proof of intent to enter the country.                The

error was therefore not of constitutional dimension and, whatever

its dimension, was harmless.           Latorre-Cacho, 874 F.3d at 302;

Wright, 937 F.3d at 29–30; Sasso, 695 F.3d at 29.

                  That analysis is germane to determining whether the

refusal of Florentino’s requested instruction on specific intent

requires a new trial. Recall that Florentino wanted an instruction

quoting De León—he asked the Court to instruct the jury that

attempted reentry of the United States “is a specific intent crime

in the sense that an ‘attempt to enter’ requires a subjective
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 36 of 45



Criminal No. 19-659 (FAB)                                                 36

intent on the part of the defendant to achieve entry into the

United States as well as a substantial step toward completing that

entry.”    (Docket No. 36, Ex. 1 at p. 1.)         Florentino’s requested

instruction, then, would have placed the lower burden on the

government.

                 The     Court’s   refusal    of   Florentino’s    requested

instruction on specific intent does not require a new trial. Since

proving intent to illegally enter requires proof of intent to

enter,    Florentino’s    requested      instruction   was   “substantially

covered in the charge actually delivered to the jury.”              Berroa,

856 F.3d at 160; González-Pérez, 778 F.3d at 15; McDonough, 727

F.3d at 156–57; Baird, 712 F.3d at 627–28.          Moreover, because the

government was required to overcome a higher burden than Florentino

requested, the failure to give Florentino’s requested instruction

did not “seriously impair[] the defendant’s ability to effectively

present    a   given   defense”    and    Florentino   did   not   “suffer[]

substantial prejudice.”      Berroa, 856 F.3d at 160; González-Pérez,

778 F.3d at 15; McDonough, 727 F.3d at 156–57; Baird, 712 F.3d at

627–28.

                 Of course, throughout this proceeding, Florentino

seems to have believed that his requested instruction on specific

intent (taken from De León) would have provided that his reasons

for seeking asylum negate the specific intent required by his
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 37 of 45



Criminal No. 19-659 (FAB)                                                   37

requested instruction.       For the reasons extensively discussed in

this opinion, however, he is, quite simply, wrong.                  An asylum

seeker may lack the intent to illegally enter the United States.

Valdéz-Novoa, 780 F.3d at 923; Gracidas-Ulibarry, 231 F.3d at 1193–

96.     The same is not true, however, for an intent to enter the

country.     See Rodríguez, 416 F.3d at 126–28; De León, 270 F.3d at

92; Cabral, 252 F.3d at 523–24; Reyes-Medina, 1995 WL 247343, at

*1–2.

                  Florentino also requested an instruction on the

hierarchy of mental states.         (Docket No. 36, Ex. 1 at p. 2.)       This

instruction was properly rejected for a number of reasons.

                  First,    it     is   not    substantively   correct.   The

requested instruction would have broadly told the jury that “[t]he

definition of ‘intent’ has been replaced with a hierarchy of

culpable    states    of   mind”    identified     as   “purpose,   knowledge,

recklessness, and negligence.”           Id.    The requested statement does

not describe federal law at issue here.             See, e.g., United States

v. García-Jiménez, 807 F.3d 1079, 1086 (9th Cir. 2015) (“[T]he

Model Penal Code, while a helpful tool in the categorical analysis,

does not dictate the federal generic definition of a crime.”);

Batey, 18 Ga. St. U. L. Rev. at 341 (explaining that the federal

system continues to apply the mens rea framework developed by the

common law as opposed to the framework reflected in the Model Penal
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 38 of 45



Criminal No. 19-659 (FAB)                                                 38

Code).   The United States Supreme Court has noted that ambiguities

in the common law approach have led to a movement toward the Model

Penal Code approach, Bailey, 444 U.S. at 403–04, and courts see

the Model Penal Code as persuasive authority in the interpretation

of statutory crimes, United States v. U.S. Gypsum Co., 438 U.S.

422, 444 (1978), but the mental state required to violate federal

statutory criminal law remains a matter of congressional intent,

Rehaif v. United States, 139 S. Ct. 2191, 2195 (2019); United

States v. Balint, 258 U.S. 250, 253 (1922).             The case on which

Florentino relies in support of the requested instruction, Bailey,

actually explains that the terms specific intent and general intent

“correspond[] loosely” with the Model Penal Code terms purpose and

knowledge.   444 U.S. at 405.         Florentino points to no authority

that congressional intent for section 1326, much less the entire

federal criminal code, was to replace the definition of intent

with the Model Penal Code’s hierarchy of culpable states of mind.

See Docket No. 36 at pp. 2–3; id., Ex. 1 at p. 2; Docket No. 47;

Docket   No. 55.      Indeed,   the   First   Circuit   Court   of   Appeals

continues to define “specific intent” and “general intent.”              See

Dyer, 589 F.3d at 528.

                   Second, Florentino’s requested jury instruction on

the hierarchy of mental states was a road to nowhere.           Florentino

would have given the jury a list of four states of mind, provided
        Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 39 of 45



Criminal No. 19-659 (FAB)                                                             39

it with definitions of two, and left the jury to figure out how

all of that applied to the case.              See Docket No. 36, Ex. 1 at p. 2.

The requested instruction did not even tell the jury which mental

state applied.         See id.

                   It        is    also     notable      that,      taken     together,

Florentino’s      first      two   requested      instructions       were    confusing.

Florentino wanted the jury to be told that the government must

prove he had a “subjective intent . . . to achieve entry into the

United States” and then, in the next breath, that the definition

of intent had been replaced with a hierarchy of culpable states of

mind.       (Docket      No. 36,        Ex. 1     at    pp. 1–2.)          Rather   than

“furnish[ing] a set of directions composing . . . the proper legal

standards to be applied by lay jurors in determining the issues

that they must resolve in a particular case,” Goris, 876 F.3d at

46   (internal    quotation        marks     omitted),     Florentino’s       requested

instructions would have muddled the issues.

                   Third,         the     Court   accomplished       the     goal   that

Florentino appears to have been targeting with the instruction on

the hierarchy of mental states.                   Before trial, in a somewhat

abstruse fashion, Florentino told the Court that he wanted the

instruction      out    of    concern      that   the   jury   would    not    properly

understand that the government had to prove a purpose to enter the

United States.         (Docket No. 47 at pp. 2–3.) Florentino stated,
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 40 of 45



Criminal No. 19-659 (FAB)                                                40

      Neither the Jury Instruction #10 (Essential Elements of
      the Offense) nor Jury Instruction #11 (Attempt) properly
      instruct the jury about the distinction between purpose
      and knowledge as discussed in Bailey, supra. The burden
      on the level of mens rea applicable is higher that [sic]
      a simple attempt case; it is part of the Defense’s theory
      of the case that [Florentino’s] conduct does not reach
      that level of mens rea, and therefore, proper jury
      instructions are necessary.      It is because of this
      recognized problem of possible confusion and improper
      jury instruction that we submitted and requested that
      the jury be instructed in accordance with De León and
      Bailey, as per the Defense Jury Instructions #1 and #2
      filed at Docket Number 36.

Id.   The Court addressed those concerns by instructing the jury on

the government’s burden to prove that Florentino had a bad purpose.

The Court instructed the jury that “the government must prove . . .

that the defendant intended to commit the crime of re-entering the

United   States,”   and   further   defined   acting   intentionally     as

“act[ing] voluntarily and intelligently and with the specific

intent that the underlying crime be committed -- that is to say,

with a bad purpose, either to disobey or disregard the law -- not

to act by ignorance, accident or mistake.”             (Docket No. 51 at

pp. 16, 18.)

           3.   Jury Instruction on Duress

                Florentino’s     requested    duress    instruction     was

properly denied because he failed to present evidence supporting

the instruction.     Berroa, 856 F.3d at 160; Lebreault-Feliz, 807

F.3d at 3–5; González-Pérez, 778 F.3d at 14–15; McDonough, 727
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 41 of 45



Criminal No. 19-659 (FAB)                                                       41

F.3d at 156–57; Baird, 712 F.3d at 627–28.                 Florentino offered

nothing but legal argument in support of the instruction.                    See

Docket No. 44 at pp. 3–8; Docket No. 36 at p. 3.                    Florentino’s

asylum petition has been available to the Court because it was

attached    to     the   government’s     motion    to    exclude   the   duress

instruction.       (Docket No. 39, Ex. 2 at pp. 9–27.)               The asylum

petition, however, did not enable Florentino to meet his burden. 1

                    In   the   asylum   petition,   Florentino      describes   a

threat to his life from local gang members in June 2018.                  Id. at

p. 14.     One of the gang members cut Florentino’s forearm with a

machete and Florentino had to receive medical attention at a

hospital.    Id.    Afterwards, Florentino states, he went into hiding

for approximately one year.         Id.    He came to the United States in

May 2019 and was apprehended in September 2019.                See id.     After

being removed to the Dominican Republic, Florentino says, the death

threats from the local gang resumed.                Id.     So, according to

Florentino, he spent a month preparing to return to the United

States.    Id. at p. 17.       He was arrested in October 2019 attempting

to reenter the United States.           Id.




1 Of course, the Court is not deciding the merits of Florentino’s asylum

petition. A criminal trial for attempted illegal reentry after deportation in
violation section 1326 is not the proper forum to decide—or argue—a case for
political asylum. See United States v. Polanco-Gómez, 841 F.2d 235, 238 (8th
Cir. 1988).
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 42 of 45



Criminal No. 19-659 (FAB)                                               42

                The circumstances described in the asylum petition,

even in the light most favorable to Florentino, are “insufficient

as a matter of law to create a triable issue” on the duress defense.

Lebreault-Feliz, 807 F.3d at 4 (internal quotation marks omitted).

First, the circumstances described in the asylum petition do not

sufficiently show imminent or immediate harm.            See id. at 3–4.

The death threats in June 2018 and September 2019 were quite a

long time before Florentino’s attempted reentry into the United

States in October 2019.        See id. (holding that defendant made

insufficient showing of imminent harm where six months passed

between incident and violation of law, and collecting cases where

a lapse of minutes and hours supported finding of no imminence).

                Second, Florentino’s asylum petition fails to show

a lack of reasonable opportunity to escape or frustrate the threat

and an absence of reasonable alternatives to violating the law.

Lebreault-Feliz, 807 F.3d at 4.       Florentino admits to spending a

month preparing to reenter the United States, but offers no reason

why illegally reentering the United States was the only means to

escaping or frustrating the threat. For instance, Florentino might

have chosen to go back into hiding, a strategy he acknowledges

worked for almost a year.     Florentino states that the threats came

from a local gang, leaving open still other possibilities like

moving to another part of the Dominican Republic, emigrating to
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 43 of 45



Criminal No. 19-659 (FAB)                                                     43

another country, applying to the Attorney General for permission

to   enter    the    United   States,   or    some   combination   of    those

alternatives.        Courts have held duress claims unavailable in

similar circumstances.        United States v. Bonilla-Siciliano, 643

F.3d 589, 591 (8th Cir. 2011); United States v. Polanco-Gómez, 841

F.2d 235, 238 (8th Cir. 1988); United States v. Fashola, No. 94-

5769, 1995 WL 686329, at *2 (4th Cir. Nov. 20, 1995); United States

v. Crown, Crim. No. 99-1044, 2000 WL 709003, at *2-3 (S.D.N.Y.

May 31, 2000).

             4.     Exclusion of Petition for Asylum

                    Evidence is relevant if “it has any tendency to

make a fact more or less probable than it would be without the

evidence” and “the fact is of consequence in determining the

action.”      Fed.    R.   Evid. 401.        “Irrelevant   evidence     is   not

admissible.” Id. R. 402. “The court may exclude relevant evidence

if its probative value is substantially outweighed by a danger

of . . . unfair prejudice, confusing the issues, [or] misleading

the jury . . . .”      Id. R. 403.

                    Florentino’s asylum petition is irrelevant.              Any

fact it may make more or less probable was not of consequence in

determining his guilt.        Florentino petitioned for asylum after he

was arrested for attempted reentry.            See Docket Nos. 6, 36.        And

section 1326 does not require the government to prove attempted
     Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 44 of 45



Criminal No. 19-659 (FAB)                                               44

illegal reentry, Rodríguez, 416 F.3d at 126–28; De León, 270 F.3d

at 92; Cabral, 252 F.3d at 523–24; Reyes-Medina, 1995 WL 247343,

at *1–2, so the fact that Florentino now claims he intended an

entry pursuant to asylum is irrelevant.         Courts in this circuit

have held that similar documents are not relevant evidence in a

section 1326 prosecution. See, e.g., United States v. Vasconcelos,

71 F. App’x 863, 867 (1st Cir. 2003) (affirming decision in which

“[defendant’s]   attorney   below    effectively    conceded,    and   the

district court agreed, that [a petition for lawful permanent

resident status and an application for replacement of a lost alien

registration receipt card] attached to his motion to withdraw his

guilty plea did not establish his citizenship or any other valid

defense to the charges against him.”); United States v. Chun Lin

Zhang, 358 F. Supp. 3d 157, 159 (D. Mass. 2019) (holding that

application for provisional unlawful presence waiver “is not the

equivalent of receiving express consent from the Attorney General

to reapply for admission nor would it convey upon defendant any

sort of retroactive immunity.”).

                 Arguably, perhaps, and ignoring its late filing,

the asylum petition does make one fact of consequence more likely—

it could bolster the argument that Florentino intended to enter

the United States.   This fact, of course, cuts against Florentino,

a matter the Court raised to the defense before trial.            Yet any
      Case 3:19-cr-00659-FAB Document 61 Filed 05/08/20 Page 45 of 45



Criminal No. 19-659 (FAB)                                               45

such probative value on that score is substantially outweighed by

the asylum petition’s dangers of unfair prejudice, confusion of

the issues, or misleading of the jury.       Fed. R. Evid. 403.     As the

government argued to the Court, the asylum petition presented a

risk of jury nullification.      (Docket No. 39 at p. 5.)

IV.   Conclusion

      For the reasons set forth above, Florentino’s motion for

judgment of acquittal or for a new trial, (Docket No. 55,) is

DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, May 8, 2020.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
